Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 1 of 18            FILED
                                                                    2020 Oct-14 PM 04:33
                                                                                   04:29
                                                                                   04:30
                                                                                   04:32
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT 8 (Part 18)
               Deposition of Stephen Burns
                    Dated 8/19/2020
                With Deposition Exhibits
               202 Con't, 203, 204, 205, 206
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 2 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 3 of 18




              DEPOSITION EXHIBIT
                              203
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 4 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 5 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 6 of 18




              DEPOSITION EXHIBIT
                              204
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 7 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 8 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 9 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 10 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 11 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 12 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 13 of 18




               DEPOSITION EXHIBIT
                              205
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 14 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 15 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 16 of 18




               DEPOSITION EXHIBIT
                              206
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 17 of 18
Case 5:18-cv-01983-LCB Document 86-49 Filed 10/14/20 Page 18 of 18
